DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-16 have been canceled. Claims 17-32 are pending in the application and have been examined.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 17-24 and 27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Boden et al. (IDS WO2017050367 A1) hereinafter Boden.
Claim 17:
Boden discloses an oil filter (10) for a motor vehicle, comprising: an oil filter housing (14), wherein the the oil filter housing (14) has a main body (16) and a cover element (18); and a filter cartridge (12) disposed in the oil filter housing (14), [Figs. 5-6, 23-24, and 29; Items 100, 105, 120] wherein a piston (36) of the filter cartridge (12) has a channel (20) for filtered oil and an outlet port (28), wherein the channel (20) is surrounded in a radial direction at least in some regions by a filter material (22) of the filter cartridge (12), and wherein the filter material (22) is disposed between a first end plate (30) and a second end plate (40) of the piston (36); [Items 102, 124, 104, 106] wherein the piston (36) is displaceable in the oil filter housing (14) in an axial direction (38) of the filter cartridge (12) in order to prevent, in a closed position of the piston (36), an entry of filtered oil into a channel (34) provided in the oil filter housing (14) via a passage opening (32) formed in the outlet port (28), and, in an open position of the piston (36) in which the piston (36) is distanced further from the cover element (18) than in the closed position, to allow entry of oil into the channel (34) provided in the oil filter housing (14); [Items 102, 104, 106, 124] wherein the filter cartridge (12) has a closure element (54) via which a drain channel (56), which is configured to drain oil from a receiving region (58) of the oil filter housing (14) in which the filter cartridge (12) is disposed, is closable; [Items 109, 142] wherein the closure element (54) is held at an end of at least one strut (64) of the filter cartridge (12), wherein a free end of the at least one strut (64) is supported in the oil filter housing (14), and wherein the piston (36) is displaceable relative to the at least one strut (64) in the axial direction (38) of the filter cartridge (12). [Items 114, 112]
Claim 18:
Boden, as shown in the rejection above, discloses all the limitations of claim 17.           Boden also discloses wherein the free end of the at least one strut (64) is supported in the oil filter housing (14) on the cover element (18) of the oil filter housing (14). [Figs. 6, 9, Items 114, 112]
Claim 19:
Boden discloses a filter cartridge for an oil filter (10) of a motor vehicle, wherein the filter cartridge can be disposed in an oil filter housing (14) of the oil filter (10) and wherein the oil filter housing (14) has a main body (16) and a cover element (18), comprising: [Figs. 5-6, 23-24, and 29; Items 100, 105, 120] a piston (36) that has a channel (20) for filtered oil and an outlet port (28), wherein the channel (20) is surrounded in a radial direction at least in some regions by a filter material (22) of the filter cartridge (12) and wherein the filter material (22) is disposed between a first end plate (30) and a second end plate (40) of the piston (36); [Items 102, 124, 104, 106] wherein the piston (36) is displaceable in the oil filter housing (14) in an axial direction (38) of the filter cartridge (12) in order to prevent, in a closed position of the piston (36), an entry of filtered oil into a channel (34) provided in the oil filter housing (14) via a passage opening (32) formed in the outlet port (28), and, in an open position of the piston (36) in which the piston (36) is distanced further from the cover element (18) than in the closed position, to allow entry of oil into the channel (34) provided in the oil filter housing (14); and [Items 102, 104, 106, 124] a closure element (54) via which a drain channel (56), which is configured to drain oil from a receiving region (58) of the oil filter housing (14) provided for receiving the filter cartridge (12), is closable; [Items 109, 142] wherein the closure element (54) is held at an end of at least one strut (64) of the filter cartridge (12), wherein a free end of the at least one strut (64) can be supported in the oil filter housing (14), and wherein the piston (36) is displaceable relative to the at least one strut (64) in the axial direction (38) of the filter cartridge (12). [Items 114, 112].
Claim 20:
Boden, as shown in the rejection above, discloses all the limitations of claim 19.            Boden also discloses wherein the free end of the at least one strut (64) can be supported on the cover element (18) of the oil filter housing (14). [Figs. 6, 9, Items 114, 112]
Claim 21:
Boden, as shown in the rejection above, discloses all the limitations of claim 19. 
           Boden also discloses wherein the at least one strut (64) is formed as a guide element for guiding the piston (36) during displacement of the piston (36) relative to the at least one strut (64). [Figs. 6, 9, Items 114, 112]
Claim 22:
Boden, as shown in the rejection above, discloses all the limitations of claim 19.            Boden also discloses wherein in at least one of the first and second end plates (30, 40), a passage opening is formed through which the at least one strut (64) passes. [Items 102, 124, 104, 106]
Claim 23:
Boden, as shown in the rejection above, discloses all the limitations of claim 22.            Boden also discloses wherein the passage opening is formed in a tab (70, 72) which projects in the radial direction beyond an edge of the respective at least one end plate (30, 40). [Items 102, 124, 104, 106]
Claim 24:
Boden, as shown in the rejection above, discloses all the limitations of claim 19.            Boden also discloses wherein the at least one strut (64) has guide regions (76, 78) along which the first and second end plates (30, 40) can be respectively guided during displacement of the piston (36) and wherein the guide regions are oriented parallel to the axial direction (38) of the filter cartridge (12). [Figs. 6, 9, Items 114, 112]
Claim 27:
Boden, as shown in the rejection above, discloses all the limitations of claim 19.            Boden also discloses wherein the at least one strut (64) has at least one spring region (82) in which the at least one strut (64) is compressible as a result of a force acting in the axial direction of the filter cartridge (12). [Figs. 6, 9, Items 114, 112]

Allowable Subject Matter
Claims 25-26, and 28-32 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Boden is the closest prior art of record. However, Boden, either alone or in combination with other prior art does not anticipate or render obvious:
“wherein the at least one strut (64) has, between a first guide region (76) formed in a region of the first end plate (30) and a second guide region (78) formed in a region of the second end plate (40), a length region (80) in which the at least one strut (64) is arc-shaped.” In claim 25
“wherein the at least one strut (64) has at least two legs (84, 86) forming a V-shape in the at least one spring region (82) and wherein spaced-apart respective ends of the at least two legs (84, 86) are movable towards one another as a result of the force.” In claim 28
“wherein the at least one spring region (82) is formed in a portion of the at least one strut (64) in which the at least one strut (64) protrudes beyond an end plate (30) of the first and second end plates (30, 40) which is closer to the closure element (54).” In claim 29
“wherein an end plate (30) of the first and second end plates (30, 40) closer to the closure element (54), surrounding the outlet port (28) of the channel (20) of the filter cartridge (12), has a recess (88), wherein an inner wall of the recess (88) is formed by the outlet port (28), and wherein a filter material region (90) of the filter material (22) overlaps with an outer wall (92) of the recess (88) in the axial direction (38) of the filter cartridge (12).” In claim 30
“wherein the at least one strut (64) has, in an end region (66), at least one stop element which engages behind an end plate (40) of the first and second end plates (30, 40) which is further away from the closure element (54).” In claim 31
“wherein the filter cartridge (12) has a plurality of struts (64) spaced apart from one another in a circumferential direction of the first and second end plates (30, 40) and/or wherein the at least one strut (64) has a rectangular shape in cross section at least in regions.” In claim 32
Claim 26 is allowable based on its dependence on objected claim 25

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KURT P LIETHEN whose telephone number is (313)446-6596. The examiner can normally be reached Mon - Fri, 8 AM - 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571)272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KURT PHILIP LIETHEN/Examiner, Art Unit 3747